Citation Nr: 1023219	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-38 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for arthritis and deformity 
of the second metacarpal of the right hand, claimed as the 
residual of a broken right hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran had active duty from June 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for the 
residuals of a broken right hand.  

In March 2010, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Service treatment records confirm that the Veteran 
incurred a fracture of the second metacarpal of the right 
hand during service.  

2.  The Veteran has a current diagnosis of arthritis of the 
metacarpal joints of the right hand with mild deformity of 
the second metacarpal.

3.  A VA medical opinion states that the right hand arthritis 
is not related to the second metacarpal fracture during 
service.

4.  A private medical opinion states that the right hand 
arthritis is related to the second metacarpal fracture during 
service.



CONCLUSION OF LAW

The criteria for service connection for arthritis and 
deformity of the second metacarpal of the right hand have 
been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  
38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for service connection for has been 
considered with respect to VA's duties to notify and assist.  
Given the favorable outcome noted above, no conceivable 
prejudice to the Veteran could result from this decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).   

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records clearly establish that the Veteran 
fractured the second metacarpal of his right hand during 
service in April 1971.  The fracture was confirmed by x-ray 
examination and treatment with a splint was necessary.  
Separation examination in December 1971 did not note the 
prior fracture and the Veteran's upper extremities were noted 
to be normal on clinical evaluation.

In July 2009 private x-ray examination of the Veteran's right 
hand was conducted, and revealed the presence of an "old 
post-traumatic fracture deformity of the index finger 
metacarpus."  The Veteran's private physician indicated a 
diagnosis of osteoarthritis of the right hand and that 
treatment with prescription medication was indicated.

In October 2009, a VA Compensation and Pension examination of 
the Veteran was conducted.  The Veteran reported pain and 
cramping of the right hand.  Range of motion testing of the 
fingers of the right hand revealed normal ranges of motion 
with no objective evidence of pain.  X-ray examination of the 
right hand revealed arthritis of all finger joints with mild 
deformity of the second metacarpal.  The examining 
physician's medical opinion was that the arthritis in the 
Veteran's fingers and thumb were unlikely related to the 
metacarpal fracture in service.

In March 2010, the Veteran's private physician submitted a 
letter which indicated that the Veteran's right hand 
metacarpal deformity from the fracture during service limited 
the ability to make a fist and that the Veteran's fracture 
was a cause of the pain and dysfunction of the Veteran's 
right hand.  

The Veteran has current diagnoses of arthritis and deformity 
of the second metacarpal of the right hand.  The Veteran 
fractured this metacarpal during service.  One medical 
opinion indicates that the Veteran's right hand arthritis is 
not related to the injury during service.  Another medical 
opinion indicates a relationship between the two.  The 
medical evidence linking the current right hand arthritis to 
the fracture in service is at least in equipoise.  There is 
x-ray evidence of metacarpal deformity at the location of the 
fracture during service, which weighs heavily in the 
Veteran's favor.  Accordingly, service connection for 
arthritis and deformity of the second metacarpal of the right 
hand as a residual of a fracture during service, is 
warranted.


ORDER

Service connection for arthritis and deformity of the second 
metacarpal of the right hand, claimed as the residual of a 
broken right hand, is granted.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


